Citation Nr: 0504178	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and son  


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1949 to January 
1950 and March 1950 to February 1953 (Army), February 1953 to 
February 1956 (Marines), and February 1957 to December 1960 
(Navy).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Special Processing Team at the Cleveland, Ohio, Regional 
Office, which, in part, denied service connection for a back 
disability.  Jurisdiction remains at the Nashville, 
Tennessee, Regional Office (RO).

In November 2004, a Travel Board hearing was held before the 
undersigned Board Member.  The appellate issue will be 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC; and VA will provide notice if further action 
is required on appellant's part.


REMAND

With respect to the back disability service connection 
appellate issue, additional procedural and evidentiary 
development appears necessary for the following reasons.  

Appellant's service records indicated that he had been 
employed in house construction as a civilian.  His service 
medical records during the last service period indicate that 
in May 1958, he injured his back while weight lifting and 
reinjured it in March 1959 while lifting boards.  Assessments 
included left sciatic involvement, possible slipped lumbar 
disc, pulled back muscle, and probable lumbosacral strain.  A 
December 1960 service discharge examination report did not 
include any complaints, findings, or diagnoses pertaining to 
a chronic back disability.  

There is a significant evidentiary gap in the clinical 
evidence of record between December 1960 service discharge 
and the mid-1980's.  A July 1984 private chiropractic 
clinical record noted a history of a low back injury 10 years 
earlier when appellant picked up a deep freezer.  VA chest x-
ray studies dated in August 1988 revealed (apparently as an 
incidental finding) moderate degenerative spurring at the 
spine.  In August 1989, a history of a recent fall off a 
bulldozer with pain was noted.  A VA chest x-ray study noted 
a history of pain radiating around the rib cage to his back 
after a fall.  Radiographic findings included dorsal spine 
degenerative changes; and a T8 compression fracture with no 
interval change since a previous August 1988 study.  
Osteoarthritis of the thoracolumbar spine was diagnosed.  

In 1992, appellant reportedly applied for and received Social 
Security Administration (SSA) benefits.  It is unclear 
whether the RO has attempted to obtain any relevant medical 
records associated with that SSA claim.  Medical records, if 
any, associated with appellant's SSA benefits claim might be 
material in deciding said appellate issue on remand; and, 
consequently, the RO should attempt to obtain them prior to 
final appellate consideration.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Furthermore, although the record 
indicates post-service employment, it is unclear from the 
record whether there has been a specific attempt to obtain 
any employment medical records that might be relevant.

Additionally, during the November 2004 Travel Board hearing, 
appellant indicated that there might be additional, relevant 
private and VA medical records available and not associated 
with the claims folders.  It also appears that VA medical 
opinion has not been obtained as to the etiology of any back 
disability that may be manifested.  Such medical opinion may 
prove beneficial in resolving the service connection 
appellate issue.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, the appellate issue is REMANDED for the 
following:

1.  The RO should request appellant 
to provide any relevant clinical 
records pertaining to a back 
disability (particularly proximate 
to his December 1960 service 
discharge) in his possession, as 
well as the complete names and 
addresses of any physicians or 
medical facilities which have 
provided relevant treatment.  All 
available, actual VA and non-VA 
clinical records (as distinguished 
from physicians' statements based 
upon recollections of previous 
treatment), to the extent such 
records are not presently associated 
with the claims folders, should be 
obtained from the specified health 
care providers.  The appellant 
should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports 
to the VA.  Any records obtained 
should be associated with the claims 
folders. 

2.  The RO should request the 
appellant to provide any relevant 
employment medical records (such as 
any pre-employment 
examination/annual employment 
physical examinations reports, any 
accident/workers' compensation 
records, etc.) that he may have in 
his possession, as well as the 
complete name and address of any 
employer(s) where medical records 
might be available.  Any relevant 
employment medical records should be 
obtained and associated with the 
claims folders.  The appellant 
should be requested to sign and 
submit appropriate consent forms to 
release any such employment medical 
records to the VA.

3.  The RO should request any 
available medical records from SSA 
concerning any SSA claim filed by 
appellant.  Any assistance by the 
appellant in obtaining such records 
should be requested if necessary.

4.  With respect to the issue of 
service connection for a back 
disability, the RO should arrange 
appropriate examination(s) to 
determine the etiology thereof.  All 
indicated tests and studies should 
be accomplished.  The examiner(s) 
should review the entire claims 
folders, examine appellant, and 
express opinion as to whether it is 
at least as likely as not (i.e., is 
there at least a 50 percent 
probability) as to the following: 

(a) Is any chronic back disability 
currently manifested; and (b) if any 
chronic back disability is currently 
manifested, what is its approximate 
date of onset (i.e., are there any 
residuals of an in-service back 
injury manifested; and is any 
currently manifested chronic back 
disability causally or etiologically 
related to appellant's active 
service (versus other causes))?

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner(s).  The 
examiner(s) should adequately 
summarize the relevant history and 
clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.  

5.  The RO should review any 
additional evidence and readjudicate 
the appellate issue, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions.

When the aforementioned development has been accomplished, to 
the extent the benefit sought is not granted, the case should 
be returned to the Board for further appellate consideration 
in accordance with applicable procedures, to the extent such 
action is in order.  No action is required of the appellant 
until he is notified.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




